                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 1 of 50



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


    ACQIS LLC,
    a Texas limited liability company,

                        Plaintiff,                                     6:20-CV-00968
                                                     Civil Action No. ______________
              v.
                                                     JURY TRIAL DEMANDED
    WISTRON CORPORATION, a Taiwan
    Corporation, and WIWYNN
    CORPORATION, a Taiwan corporation,

                        Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT
         Plaintiff ACQIS LLC (“Plaintiff” or “ACQIS”), by its attorneys, hereby alleges patent

infringement against Defendants Wistron Corporation and Wiwynn Corporation (“Defendants” or

“Wiwynn”) as follows:

                                         INTRODUCTION
         1.        This is an action for patent infringement under the United States Patent Laws, 35

U.S.C. § 1 et seq. Beginning in the late 1990s, Dr. William Chu founded ACQIS and invented a

variety of pioneering computer technologies that employed serial transmission along low voltage

differential signal (LVDS) channels to dramatically increase the speed at which data can be

transmitted while also reducing power consumption and noise. Dr. Chu’s inventions have become

foundational in the computer industry, and are found in a variety of data transmission systems,

including PCI Express (PCIe) and/or USB 3.x 1 transactions.




1
 As used herein, “USB 3.x” refers to USB 3.0 and subsequent versions, including USB 3.1, USB
3.2, and any other subsequent versions.
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 2 of 50



         2.        Wiwynn has infringed and continues to infringe, directly and/or indirectly, the

following patents owned by ACQIS: U.S. Patent Nos. 9,529,768 (“’768 patent”), 9,703,750 (“’750

patent”), 8,977,797 (“’797 patent”), 8,041,873 (“’873 patent”), RE44,468 (“’468 patent”), RE44,654

(“’654 patent”), RE46,947 (“’947 patent”), and 7,676,624 (“’624 patent”) (collectively, the “ACQIS

Patents”). Copies of the ACQIS Patents are attached to this Complaint as Exhibits 1-8.

         3.        Specifically, Wiwynn has directly and/or indirectly infringed and continues to infringe

the ACQIS Patents through: (1) the manufacture, use, offering for sale, and/or sale in the United

States, and/or the importation into the United States, of infringing computer products; (2) the practice

of claimed methods of the ACQIS Patents by using and/or testing computer products in the United

States; (3) the importation into the United States of computer products made abroad using ACQIS’s

patented processes; and (4) the inducement of third parties to engage in, and/or contributing to the

engagement of third parties in, the activity described above with knowledge of the ACQIS Patents

and of the third parties’ infringing actions.

         4.        ACQIS seeks damages and other relief for Wiwynn’s infringement of the ACQIS

Patents. ACQIS is entitled to past damages because, without limitation, it has provided actual notice

to Wiwynn and for method claims which do not require marking.

                                             THE PARTIES
         5.        Plaintiff ACQIS LLC, is a limited liability company organized and existing under the

laws of the State of Texas, with offices at 411 Interchange Street, McKinney, Texas 75071. A related

entity, ACQIS Technology, Inc., is a corporation organized under the laws of the State of Delaware,

having its principal place of business at 1503 Grant Road, Suite 100, Mountain View, California

94040. ACQIS LLC is operated from California, where its President, Dr. William Chu, resides.

Dr. Chu is also the Chief Executive Officer of ACQIS Technology, Inc.



                                                      2
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 3 of 50



         6.        Defendant Wistron Corporation is a Taiwan corporation located at No. 158 Singshan

Rd. Neihu, Taipei, Taipei City, TW-11469, Taiwan, R.O.C.

         7.        Defendant Wiwynn Corporation is a Taiwan corporation and a subsidiary of Wistron

Corporation with its global headquarters located at 23F, 110, Sec. 1, Xintai 5th Rd., Xizhi Dist., New

Taipei City 221-02, Taiwan, R.O.C. and a place of business at 8F, 90, Sec. 1, Xintai 5th Rd. Xizhi

Dist., New Taipei City, New Taipei City, TW-22102, Taiwan, R.O.C.

         8.        Wiwynn has a distribution chain (together with Wiwynn subsidiaries, affiliates, and

intermediaries) with respect to the manufacture, use, offering to sell, and/or sale of infringing

computer products and with respect to the importation into the United States of infringing computer

products and of computer products made abroad using patented processes claimed in the ACQIS

Patents.

                                   JURISDICTION AND VENUE
         9.        This is an action for patent infringement under the United States patent laws, 35 U.S.C.

§ 101 et seq.

         10.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         11.       This Court has personal jurisdiction over Defendants consistent with the requirements

of the Due Process Clause of the United States Constitution and the Texas Long Arm Statute. On

information and belief, Defendants have purposefully manufactured and/or distributed computer

products that infringe the ACQIS Patents, or that were made abroad using patented processes claimed

in the ACQIS Patents, through established distribution channels with the expectation that those

products would be sold in the United States, State of Texas, and in this District. Further, Defendants

have (themselves and/or through the activities of subsidiaries, affiliates, or intermediaries) committed

and continue to commit acts of patent infringement in the United States, State of Texas and this

District, including by making, using, offering to sell, and/or selling infringing computer products in

                                                      3
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 4 of 50



the United States, State of Texas and this District; importing infringing computer products and/or

computer products made abroad using ACQIS’s patented processes into the United States for sale in

the State of Texas and this District; and/or inducing others to commit acts of patent infringement in

the United States, State of Texas and this District. Accordingly, Wiwynn has established minimum

contacts within Texas and purposefully availed itself of the benefits of Texas, and the exercise of

personal jurisdiction over Wiwynn would not offend traditional notions of fair play and substantial

justice. In addition, or in the alternative, this Court has personal jurisdiction over Wiwynn pursuant

to Federal Rule of Civil Procedure 4(k)(2).

         12.       Wiwynn conducts business in the United States, the State of Texas and this District

through subsidiaries, affiliates, and intermediaries, including subsidiary Wiwynn International

Corporation, which is located in this District at 9360 Plaza Circle, El Paso, Texas 79917. Wiwynn

International         Corporation      distributes       Wiwynn       electronics     products.      See

https://www.wiwynn.com/static/csr/2019-csr-report/web/en/2019_wiwynn_csr_en.html#p=37.

         13.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(c)(3) because Defendants

do not reside in the United States and thus may be sued in any judicial district in the United States.

                                    FACTUAL BACKGROUND
         Dr. Chu and the ACQIS Patents

         14.       Dr. William Chu has been a prolific innovator in the computing industry since the

1970s.

         15.       In 1976, Dr. Chu received his Ph.D. in Electrical Engineering from the University of

California, Berkeley.

         16.       Dr. Chu then began working in semiconductor design for American Microsystems,

Inc. from 1976 to 1977, and then for Zilog, Inc. from 1977 to 1982.



                                                     4
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 5 of 50



         17.       In 1982, Dr. Chu founded Verticom, Inc., which developed innovative technologies

relating to video transmission over telephone lines. Verticom also developed graphics products for

the PC computer-aided design (CAD) market. Verticom’s success resulted in its stock being listed on

the NASDAQ exchange in 1987. In 1988, Verticom was acquired by Western Digital Imaging, Inc.

         18.       Dr. Chu served as Vice President of Engineering for Western Digital from 1988 to

1991, overseeing a development team in the desktop and portable graphics chip division. In the course

of his work at Western Digital, Dr. Chu in 1988 started the company’s portable graphics chip

business, which became #1 in the portable graphics chip market by 1991. Dr. Chu also led Western

Digital to achieve the #1 market share in the PC graphics market in 1990.

         19.       After Western Digital, Dr. Chu worked for Acumos, Inc. from 1991 to 1992 as a Vice

President managing engineering for computer graphics chip development. Acumos was acquired by

Cirrus Logic, Inc. in 1992.

         20.       Dr. Chu then worked for Cirrus Logic from 1992 to 1997, first as a General Manager

in the Desktop Graphics Division and later as Co-President of the Graphics Chip Business Unit.

During Dr. Chu’s time at Cirrus Logic, the company achieved #1 market share in the PC graphics

chip market.

         21.       In 1998, Dr. Chu founded ACQIS Technology, Inc. to pursue his vision of developing

a small, portable computer module that could be interchangeably connected with a variety of different

peripheral consoles. In the course of this development effort, Dr. Chu recognized the need for a better

interconnection between the core computing module and a peripheral console. Such interconnections

traditionally conveyed peripheral component interconnect (PCI) bus transactions in parallel using a

large number of signal channels and connector pins. This made it difficult to employ LVDS channels,

which are more “cable friendly,” consume less power, and generate less noise. Dr. Chu wanted to

develop an interconnection system that was scalable, used connectors with low pin counts, was

                                                    5
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 6 of 50



power-efficient, high performing, and easily extendible for future computing needs and technologies.

This development work resulted in a large family of patents now owned by ACQIS, which disclose

and claim a variety of pioneering inventions relating to improved, high-performance and low power

consuming interconnection technologies for computer modules.

         22.       After several decades in the industry, Dr. Chu is now a named inventor of

approximately forty-one (41) U.S. Patents.

         23.       Among the patent portfolio covering Dr. Chu’s inventions and owned by ACQIS are

the ACQIS Patents asserted in this case.

         24.       The ’768 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits of

a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and legally

issued on December 27, 2016, from a patent application filed March 13, 2014, with William W.Y.

Chu as the sole named inventor. The ’768 patent claims priority to U.S. Provisional Patent

Application No. 60/134,122, filed on May 14, 1999.

         25.       The ’750 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits of

a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and legally

issued on July 11, 2017, from a patent application filed October 9, 2014, with William W.Y. Chu as

the sole named inventor. The ’750 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         26.       The ’797 patent, entitled “Method of Improving Peripheral Component Interface

Communications Utilizing a Low Voltage Differential Signal Channel,” was duly and legally issued

on March 10, 2015, from a patent application filed October 10, 2012, with William W.Y. Chu as the



                                                   6
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 7 of 50



sole named inventor. The ’797 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         27.       The ’873 patent, entitled “Multiple Module Computer System and Method Including

Differential Signal Channel Comprising Unidirectional Serial Bit Channels to Transmit Encoded

Peripheral Component Interconnect Bus Transaction Data,” was duly and legally issued on October

18, 2011, from a patent application filed July 16, 2009, with William W.Y. Chu as the sole named

inventor. The ’873 patent claims priority to U.S. Provisional Patent Application No. 60/134,122, filed

on May 14, 1999.

         28.       The ’468 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on August 27, 2013, from a reissue application filed July 30, 2012, with

William W.Y. Chu as the sole named inventor. The ’468 patent is a reissue of U.S. Patent No.

6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999. The

’468 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         29.       The ’654 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on December 17, 2013, from a reissue application filed October 10, 2012,

with William W.Y. Chu as the sole named inventor. The ’654 patent is a reissue of U.S. Patent No.

6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999. The

’654 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         30.       The ’947 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on July 10, 2018, from a reissue application filed November 22, 2013,

with William W.Y. Chu as the sole named inventor. The ’947 patent is a reissue of U.S. Patent No.

6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999. The

’654 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.



                                                   7
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 8 of 50



         31.       The ’624 patent, entitled “Multiple Module Computer System and Method Including

Differential Signal Channel Comprising Undirectional [sic] Serial Bit Channels,” was duly and

legally issued on March 9, 2010, from a patent application filed March 18, 2008, with William W.Y.

Chu as the sole named inventor. The ’624 patent claims priority to U.S. Provisional Patent

Application No. 60/134,122, filed on May 14, 1999.

         32.       The inventions claimed in the ACQIS Patents enable computers to operate faster with

better efficiency through faster interconnections including between the core computing power

modules and any connected consoles.

         33.       The claims in the ACQIS Patents generally relate to computers and computer systems

that employ CPUs coupled to LVDS channels that convey various types of data (e.g., PCI bus

transactions, USB 3.x data, and/or digital video data) in a serial bit stream using pairs of unidirectional

channels to convey the data in opposite directions.

         34.       Over the years, Dr. Chu’s inventive developments have become more and more widely

used in computing technologies. One prime example is the computing industry’s adoption of PCI

Express, which post-dates Dr. Chu’s inventions but embodies Dr. Chu’s patented interconnection

invention by using “high speed, low voltage, differential serial pathway for two devices … to

communicate simultaneously by implementing dual unidirectional paths between two devices[.]”




See Introduction to PCI Express – A Hardware and Software Developers Guide, Intel Press (2003),

at 1-2 (“There are certain times in the evolution of technology that serve as inflection points that

forever change the course of events. For the computing sector and communications, the adoption of

                                                    8
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 9 of 50



PCI Express, a groundbreaking new general input/output architecture, will serve as one of these

inflection points.”).

         35.       PCI Express connections transmit data packets known as transaction layer packets

(TLP) that include data bits, address bits, and byte enable (BE) information bits.




Id. at 93-114.

         36.       In sum, PCI Express connections are LVDS channels that convey data bits, address

bits, and byte enable information bits of a PCI bus transaction in a serial bit stream using pairs of

unidirectional, differential signal lanes to convey the information in opposite directions, allowing the

connection to be scalable and dramatically reducing the pin-count required for connectors, as well as

other benefits. “Currently PCI Express defines the following configuration of serial links: x1, x2, x4,

x8, x12, x16, and x32. … An x2 configuration indicates two serial paths to and from a device[.]”




Id. at 3, 50.


                                                   9
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 10 of 50



         37.        Another example of a computer-to-peripheral interconnection that embodies Dr.

Chu’s patented invention is the USB 3.x connection. The “Super Speed” USB 3.0 architecture uses

at least two pairs of unidirectional, point-to-point differential signal paths. Each pair includes a

transmit path and a receiving path, thus transmitting the USB data packet information in opposite

directions.




Universal Serial Bus 3.0 Specification, Rev. 1.0 (Nov. 12, 2008), at 3-1 to 3.5. In sum, USB 3.x

connections are LVDS channels using two unidirectional, differential signal pairs that transmit USB

protocol data packets in opposite directions.

         38.        Intel’s Direct Media Interface (DMI) channel is similar to PCIe and implements four

serial lanes that all use differential signaling constituting 2 transmit lanes and 2 receive lanes and,

therefore,            transmitting         data         in        opposite         directions.        See

https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf. See also https://en.wikipedia.org/wiki/Direct_Media_Interface (“DMI shares many

characteristics with PCI Express, using multiple lanes and differential signaling to form a point-to-

point link.”).

         39.        Each claim of the ACQIS Patents is a patentable, valid, and enforceable invention that

is novel and non-obvious over the prior art.



                                                      10
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 11 of 50



         40.        ACQIS has not authorized or licensed Wiwynn to practice any of the inventions

claimed in the ACQIS Patents.

         Wiwynn’s Infringing Products

         41.        Wiwynn touts itself as an innovative cloud IT infrastructure provider of high quality

computing and storage products, plus rack solutions for leading data centers. Wiwynn imports

infringing servers, and servers made using infringing processes, into the United States through

established distribution channels with the expectation that those products would be sold in the United

States, State of Texas and this District.

         42.        According to its website, Wiwynn’s sale of servers and related accessories generates

millions of dollars in revenue every year, growing from $10,803,428 in 2015 to $163,600,423 in

2019.

           43.      Wiwynn has directly infringed, and continues to infringe, one or more claims of each

 of the ACQIS Patents under at least 35 U.S.C. §§ 271(a) and (g), by making, using, offering to

 sell, and/or selling within the United States, and/or importing into the United States computer

 products that embody the claimed inventions of Dr. Chu, and by importing into the United States

 computer products that were made abroad using patented processes claimed in the ACQIS Patents.

         44.        Wiwynn makes, uses, imports, and sells a variety of server products in the United

States that infringe one or more of the claims in the ACQIS Patents, and/or imports into the United

States server products that were made abroad using patented processes claimed in the ACQIS Patents,

including without limitation servers and related accessories sold under the brand names OCP, WiRack

19 and WiRack 21 Server. The Accused Servers fall into one of two categories. Some of the Accused

Servers are configured and operate in substantially the same way as explained below using the

WiRack 19 Server SV302G3 Series server as an example for illustrative purposes. These include,

without limitation:

                                                      11
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 12 of 50



               •    WiRack 19 GPU Server SV500G3;

               •    WiRack 19 Server SV302G3 Series, including, but not limited to, SV302G3-I and

                    SV302G3-C;

               •    WiRack 19 Server SV300G3 Series, including, but not limited to, SV300G3 and

                    SV300G3-N;

               •    WiRack21 Server SV7221G2 Series, including, but not limited to, SV7221G2-S,

                    SV7221G2-V, and SV7221G2-P; and

               •    WiRack21 Server SV7220G3 Series, including, but not limited to, SV7220G3-V,

                    SV7220G3-V+, and SV7220G3-S.

         45.        Likewise, as shown further below, other Accused Servers are configured and operate

in substantially the same way as the WiRack21 Storage ST7000G2/SV7000G2 Series server as an

example for illustrative purposes. The products described in this paragraph are collectively referred

to as the “Accused Servers.”

         46.        The Accused Servers that Wiwynn imports into the United States are manufactured

outside the United States using one or more processes claimed in the ACQIS Patents.

         47.        The Accused Servers include products made, used, offered for sale, sold within the

United States, and/or imported into the United States at least since ACQIS provided Wiwynn with

actual notice of its infringement on or around July 17, 2018.

         48.        The Accused Servers also include products made using the processes claimed in the

ACQIS Patents and imported into the United States within the six years preceding the date of this

Complaint.

         49.        The Accused Servers also include products that are used to perform one or more

methods claimed in the ACQIS Patents within the six years preceding the date of this Complaint.

                                                    12
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 13 of 50



         The Accused Servers

         50.        The WiRack 19 Server SV302G3 Series is a modular computer system that can run

on various server operating systems.




https://www.wiwynn.com/products/19-inch/sv302g3-i/




https://www.wiwynn.com/technical-column/what-i-infer-as-4-fundamental-attributes-of-modular-

architecture/

         51.        The WiRack 19 Server SV302G3 Series uses Intel® Xeon® Scalable Processors /

Next Generation Intel® Xeon® Scalable Processors, which have integrated interface controllers on a

single chip to drive the PCIe channels connected to the processor.


                                                  13
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 14 of 50




https://www.wiwynn.com/products/19-inch/sv302g3-i/




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         52.        The WiRack 19 Server SV302G3 Series includes a variety of connectors that can

couple the CPU to a console:




                                                  14
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 15 of 50




https://www.wiwynn.com/products/19-inch/sv302g3-i/

         53.        The Intel processors employed in the WiRack 19 Server SV302G3 directly connect to

a variety of LVDS channels that convey data bits in a serial stream using unidirectional pairs of lanes

transmitting data in opposite direction, including Intel’s DMI and PCIe channels.




                                                    15
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 16 of 50



https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         54.        The WiRack 19 Server SV302G3 comprises LVDS channels that convey USB data

packets through pairs of unidirectional differential signal paths in opposite directions—USB 3.x

ports.




https://www.wiwynn.com/products/19-inch/sv302g3-i/




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         55.        The WiRack 19 Server SV302G3 has system memory directly coupled to the CPU.




https://www.wiwynn.com/products/19-inch/sv302g3-i/




                                                  16
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 17 of 50




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         56.        The WiRack 19 Server SV302G3 has a mass storage hard drive coupled to the CPU.




https://www.wiwynn.com/products/19-inch/sv302g3-i/




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         57.        The Intel processors used in the WiRack 19 Server SV302G3 have a peripheral bridge

called the C621 chipset PCH connected to the CPU via the DMI, which has an integrated controller.

The        C621         Chipset      is    part     of     the     Intel    C620       Series.    See
                                                    17
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 18 of 50



https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html .




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 7 (May 2018 Doc. No. 336062-003).




                                                18
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 19 of 50




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 34, 38 (May 2019 Doc. No.

336067-007US)

         58.        The Intel C621 PCH used in the WiRack 19 Server SV302G3 has an Integrated Clock

Controller (ICC) that includes PLL circuitry, which generates different clock frequencies to convey

the PCI bus transactions and USB transactions through the PCIe and USB channels based on the

different clock frequencies.




                                                   19
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 20 of 50




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 98-116 (May 2019 Doc. No.

336067-007US).

         59.        The Intel Xeon Scalable processor used in the WiRack 19 Server SV302G3 also has

integrated clock circuitry that includes PLL circuitry, which generates different clock frequencies to

convey the PCI bus transactions through the PCIe channels based on the different clock frequencies.




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 15, 56 (May 2018 Doc. No. 336062-

003)



                                                   20
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 21 of 50



         60.        The WiRack 19 Server SV302G3 can, for example and without limitation, be

combined with the WiRack 19 SR2000G2 Series rack:




https://www.wiwynn.com/products/19-inch/sr2000g2/

         61.        WiRack21 Storage ST7000G2/SV7000G2 Series is a modular computer system that

can run on various server operating systems.




https://www.wiwynn.com/products/21-inch/st7000g2/




                                                 21
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 22 of 50




https://www.wiwynn.com/technical-column/what-i-infer-as-4-fundamental-attributes-of-modular-

architecture/

         62.        The WiRack21 Storage ST7000G2/SV7000G2 Series uses Intel® Xeon® Broadwell-

DE processors, which have integrated interface controllers on a single chip to drive the PCIe channels

connected to the processor. The Intel® Xeon® Broadwell-DE is now known as the Intel® Xeon®

processor D-1500. See https://www.intel.com/content/www/us/en/embedded/products/broadwell-

de/overview.html




https://www.wiwynn.com/products/21-inch/st7000g2/




https://www.intel.com/content/www/us/en/embedded/products/broadwell-de/specifications.html



                                                 22
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 23 of 50



         63.        The WiRack21 Storage ST7000G2/SV7000G2 Series includes a variety of connectors

that can couple the CPU to a console.




                                                   23
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 24 of 50



https://www.wiwynn.com/products/21-inch/st7000g2/

         64.        The Intel processors employed in the WiRack21 Storage ST7000G2/SV7000G2

Series connect directly to a variety of LVDS channels that convey data bits in a serial stream using

unidirectional pairs of lanes transmitting data in opposite directions, including Intel’s PCIe channels.




https://www.intel.com/content/www/us/en/embedded/products/broadwell-de/specifications.html

         65.        The Intel processors employed in the WiRack21 Storage ST7000G2/SV7000G2

Series also connect to LVDS channels that convey USB data packets through pairs of unidirectional

differential signal paths in opposite directions—USB 3.x ports.




https://www.intel.com/content/www/us/en/embedded/products/broadwell-de/specifications.html



                                                  24
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 25 of 50



         66.        The WiRack21 Storage ST7000G2/SV7000G2 Series has system memory directly

coupled to the CPU.




https://www.wiwynn.com/products/21-inch/st7000g2/




https://www.intel.com/content/www/us/en/embedded/products/broadwell-de/specifications.html

         67.        The WiRack21 Storage ST7000G2/SV7000G2 Series has a mass storage hard drive

coupled to the CPU.




https://www.intel.com/content/www/us/en/embedded/products/broadwell-de/specifications.html



                                                 25
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 26 of 50




https://www.wiwynn.com/products/21-inch/st7000g2/

         68.        The Intel® Xeon® Broadwell-DE processors used in the WiRack21 Storage

ST7000G2/SV7000G2 Series have an Integrated Clock Controller (ICC) that includes PLL circuitry,

which generates different clock frequencies to convey the PCI bus transactions and USB transactions

through the PCIe and USB channels based on the different clock frequencies.




Intel® Xeon® Processor D-1500 Product Family Datasheet, Vol. 1, p. 31 (Nov. 2015 Doc. No.

332050-002)




                                                26
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 27 of 50



Intel® Xeon® Processor D-1500 Product Family Datasheet, Vol. 1, p. 26 (Nov. 2015 Doc. No.

332050-002)

         69.        The WiRack21 Storage ST7000G2/SV7000G2 Series can, for example and without

limitation, be combined with the WiRack 21 SR1000G2 Series rack:




https://www.wiwynn.com/products/21-inch/sr1200g2/

Wiwynn’s Infringement

         70.        In view of the foregoing facts concerning the technical features and functionalities of

the Accused Servers (see ¶¶ 41-69), when Wiwynn manufactures the Accused Servers that include

peripheral bridges, it necessarily improves the speed and performance of the peripheral data

communication in its computer products by using a method of manufacturing that includes the

following steps: (a) connecting a CPU directly to a peripheral bridge on a printed circuit board; (b)

directly connecting to the peripheral bridge one or more LVDS channels with pairs of unidirectional

lanes that convey data in serial bit streams in opposite directions; and (c) providing a connector with

an LVDS channel to facilitate data communication with external peripherals using two unidirectional

serial lanes to transmit data in opposite directions, including USB protocol data.


                                                      27
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 28 of 50



         71.        On information and belief, Wiwynn performs the foregoing manufacturing steps

outside the United States to make the Accused Servers and then imports the Accused Servers into the

United States to be marketed and sold.

         72.        Through making, using, selling, offering for sale, and importing the Accused Servers

with the features and functionalities alleged above, Wiwynn has and continues to infringe one or more

of the claims in each of the ACQIS Patents.

         73.        Wiwynn’s infringing conduct has caused injury and damage to ACQIS and ACQIS’

licensees, and will continue to cause additional severe and irreparable injury and damage to ACQIS

and ACQIS’ licensees unless enjoined by this Court.

         ACQIS Provided Wiwynn Actual Notice of its Infringement

         74.        On or around July 17, 2018, ACQIS notified Wiwynn, pursuant to 35 U.S.C. § 287(a),

of all of the ACQIS Patents and Wiwynn’s infringement thereof based on the Accused Servers.

Specifically, ACQIS’ letter identified all of the ACQIS Patents asserted herein and described the

applicability of the ACQIS Patents to the PCI Express, USB 3.0, and other computer interface

technologies. ACQIS’s letter specifically identified Wiwynn’s various servers and related

accessories, including the Accused Servers addressed herein as using ACQIS’ patented technologies.

ACQIS also described the enforcement history of ACQIS’s patent portfolio, and specifically noted a

prior lawsuit enforcing ACQIS patents related to the presently-asserted ACQIS Patents, which

resulted in a significant jury verdict against IBM.

         75.        ACQIS invited Wiwynn to discuss potential licensing arrangements to allow Wiwynn

to continue to utilize the patented technologies in the ACQIS patent portfolio, including the ACQIS

Patents.




                                                     28
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 29 of 50



         76.        Wiwynn did not respond to ACQIS’s July 17, 2018 letter and continues to make,

import, and sell the Accused Servers identified in ACQIS’s letter in willful violation of ACQIS’

patent rights, or at the very least in reckless disregard of ACQIS’ patent rights.

         77.        Upon receiving actual notice of the ACQIS Patents and how they apply to the

Wiwynn’s server products, Wiwynn at the very least ignored the notice and chose to remain willfully

blind to its own infringement and the infringement that it was inducing others to commit through the

use of the Accused Servers.

         78.        Wiwynn’s choice to ignore ACQIS, the ACQIS Patents, and ACQIS’ offer to engage

in a licensing arrangement, and instead to continue making and selling the infringing Accused

Servers, is egregious and exceptional.

         79.        Wiwynn’s conduct constitutes willful infringement of the ACQIS Patents, beginning

at least as early as July 17, 2018.

         Wiwynn’s Indirect Infringement

         80.        Wiwynn indirectly infringes the ACQIS Patents under 35 U.S.C. § 271(b) by inducing

third parties, such as importers, resellers, customers, and end users, to directly infringe the ACQIS

Patents by using, offering for sale, selling and/or importing the Accused Servers in this District and

elsewhere in the United States and by importing and selling the Accused Servers despite knowledge

that those products are material parts of a computer system, and are not staple articles of commerce

with substantial non-infringing uses. For example, Accused Servers are offered for sale and sold in

the United States by Wiwynn partners like Penguin Computing and Redapt.

         81.        Wiwynn took affirmative acts to induce third parties to commit those direct infringing

acts. Wiwynn did so by, at least, actively promoting the Accused Servers for the U.S. market as

available through partners in the U.S. listed on its website. For example, on information and belief,

for the Accused Servers sold in the United States, Wiwynn pursues and obtains approval from U.S.

                                                      29
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 30 of 50



and state regulatory agencies to allow sales of such Accused Servers in the United States. Wiwynn

competes for business in the United States. Wiwynn’s website provides information for U.S.

consumers of the Accused Servers by identifying U.S. offices among its “contact” information.

Wiwynn also has an office in this District in El Paso. Wiwynn has taken these actions despite

knowledge of the ACQIS Patents and the infringement by the Accused Servers, Wiwynn knows and

specifically intends that its customers will sell the infringing Accused Servers in the United States or

cause the Accused Servers to be sold in the United States.

         82.        Wiwynn’s customers directly infringe the ACQIS Patents by importing the Accused

Servers into the United States, offering to sell and selling the Accused Servers in the United States,

and using the Accused Servers in the United States.

         83.        Wiwynn further induces direct infringement of the ACQIS Patents by providing

instruction and direction to end users of the Accused Servers about how to use the Accused Servers

in a manner that infringes one or more claims of the ACQIS Patents. Wiwynn knows and specifically

intends that end users will use the Accused Servers in an infringing manner as directed by Wiwynn.

On information and belief, Wiwynn has configured the Accused Servers in such a manner that direct

infringing use necessarily occurs upon operation of the Accused Servers in their normal, intended

manner without any specific action of the end user other than turning on the product.

         84.        Wiwynn has induced others’ direct infringement as stated above despite actual notice

that the Accused Servers infringe the ACQIS Patents, as set forth herein. Wiwynn therefore has

caused its purchasers and end users to directly infringe the ACQIS Patents with knowledge of the

ACQIS Patents and with the specific intent, or at the very least willful blindness, that the purchasers

and end users will directly infringe. Wiwynn knew the acts it induced (like importation, U.S. sales,

and use by its customers) constituted infringement.



                                                     30
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 31 of 50



         85.        Wiwynn contributorily infringes the ACQIS Patents under 35 U.S.C. § 271(c).

Wiwynn knew about the ACQIS Patents prior to this complaint. Wiwynn’s products are especially

made or especially adapted for use that results in an infringement of the ACQIS Patents. Wiwynn’s

products include features that are not staple articles of commerce suitable for substantial non-

infringing uses. Wiwynn’s products are a material part of the invention of the ACQIS Patents.

Wiwynn’s products are also sold, offered for sale, and used in configurations that do not have

substantial non-infringing uses. The intended, normal use of Wiwynn’s servers and motherboards

results in infringement of the ACQIS Patents.

         86.        Wiwynn’s acts of indirect infringement as stated herein have caused injury and

damage to ACQIS and ACQIS’ licensees, and will continue to cause additional severe and irreparable

injury and damage to ACQIS and ACQIS’ licensees in the future if not enjoined by this Court.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 9,529,768
         87.        ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

86 of this Complaint in support of its first cause of action as though fully set forth herein.

         88.        Pursuant to 35 U.S.C. § 282, the claims of the ’768 patent are presumed valid.

         89.        In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-69

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’768 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         90.        Wiwynn’s direct infringement of the ’768 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series servers as set forth in




                                                      31
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 32 of 50



paragraphs 41-69 above, which demonstrates infringement of at least claim 13 of the ’768 patent by

showing:

         (a) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series are

               computers;

         (b) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

               have central processing units (CPU) with integrated interface controllers in a single chip;

         (c) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

               computers have a first Low Voltage Differential Signal (LVDS) channel directly

               extending from the interface controller to convey address and data bits of a Peripheral

               Component Interconnect (PCI) bus transaction in a serial bit stream, wherein the first

               LVDS channel comprises first unidirectional, multiple, differential signal pairs to convey

               data in a first direction and second unidirectional, multiple, differential signal pairs to

               convey data in a second, opposite direction; and

         (d) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

               have system memory directly coupled to the CPU and interface controller.

         91.        ACQIS’ infringement allegations against the Accused Servers are not limited to claim

13 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         92.        As early as around July 17, 2018, and at least as of the filing of this Complaint,

Wiwynn had actual notice of the ’768 patent and the infringement alleged herein.

         93.        Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute induced infringement of at least claim 13 of the ’768 patent pursuant to 35 U.S.C. § 271(b).

         94.        Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute contributory infringement of at least claims 13 of the ’768 patent under 35 U.S.C. § 271(c).

                                                     32
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 33 of 50



         95.        The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

         96.        ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         97.        Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                     COUNT II
                       INFRINGEMENT OF U.S. PATENT NO. 9,703,750
         98.        ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

97 of this Complaint in support of its second cause of action as though fully set forth herein.

         99.        Pursuant to 35 U.S.C. § 282, the claims of the ’750 patent are presumed valid.

         100.       In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-69

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’750 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         101.       Wiwynn’s direct infringement of the ’750 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series servers as set forth in

paragraphs 41-69 above, which demonstrates infringement of at least claim 4 of the ’750 patent by

showing:




                                                      33
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 34 of 50



         (a) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers are computers;

         (b) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have central processing units (CPU) with integrated interface controllers in a single chip;

         (c) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have a first Low Voltage Differential Signal (LVDS) channel directly extending from the

              interface controller to convey address bits, data bits, and byte enable information bits of a

              Peripheral Component Interconnect (PCI) bus transaction in a serial bit stream, wherein

              the first LVDS channel comprises a first unidirectional, differential signal pair to convey

              data in a first direction and a second unidirectional, differential signal pair to convey data

              in a second, opposite direction;

         (d) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have system memory directly coupled to the integrated central processing unit and

              interface controller;

         (e) the interface controller of the WiRack 19 Server SV302G3 and WiRack21 Storage

              ST7000G2/SV7000G2 Series comprises Phase-Locked Loop (PLL) clock circuitry

              capable of generating different clock frequencies;

         (f) the interface controller of the WiRack 19 Server SV302G3 and WiRack21 Storage

              ST7000G2/SV7000G2 Series configures the first LVDS channel to convey the PCI bus

              transaction at different data transfer rates based on the different clock frequencies

              generated by the PLL clock circuitry; and

         (g) and the interface controller of the WiRack 19 Server SV302G3 and WiRack21 Storage

              ST7000G2/SV7000G2 Series comprises a connector adapted to convey a serial bit stream

              of Universal Serial Bus (USB) protocol data packets in a second Low Voltage Differential

                                                     34
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 35 of 50



              Signal (LVDS) channel comprising two unidirectional, differential signal pairs that

              transmit data in opposite directions.

         102.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

4 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         103.       As early as around July 17, 2018, and at least as of the filing of this Complaint,

Wiwynn had actual notice of the ’750 patent and the infringement alleged herein.

         104.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute induced infringement of at least claim 4 of the ’750 patent pursuant to 35 U.S.C. § 271(b).

         105.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute contributory infringement of at least claims 4 of the ’750 patent under 35 U.S.C. § 271(c).

         106.       The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

         107.       ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         108.       Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT III
                       INFRINGEMENT OF U.S. PATENT NO. 8,977,797
         109.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

108 of this Complaint in support of its third cause of action as though fully set forth herein.


                                                      35
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 36 of 50



         110.       Pursuant to 35 U.S.C. § 282, the claims of the ’797 patent are presumed valid.

         111.       In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-60

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’797 patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in the

’797 patent to manufacture the Accused Servers and then importing, selling, offering to sell, and/or

using the Accused Servers in the United States.

         112.       The Accused Servers made using the methods claimed in the ’797 patent are not trivial

or nonessential components of other products and are not materially changed by subsequent

processes.

         113.       Wiwynn’s direct infringement of the ’797 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 as set forth in paragraphs 41-60 above, which demonstrate that to manufacture the

WiRack 19 Server SV302G3, Wiwynn performs the following actions, which results in direct

infringement of at least claim 7 of the ’797 patent upon importation and/or sale of the WiRack 19

Server SV302G3 in the United States:

         (a) Wiwynn improves the storage data throughput of the WiRack 19 Server SV302G3, which

              is a computer;

         (b) Wiwynn connects a Central Processing Unit (CPU) directly to a peripheral bridge on a

              printed circuit board of the WiRack 19 Server SV302G3;

         (c) Wiwynn connects a Low Voltage Differential Signal (LVDS) channel directly to the

              peripheral bridge on the printed circuit board of the WiRack 19 Server SV302G3, the

              LVDS channel comprising two unidirectional, serial channels that transmit data in

              opposite directions;



                                                      36
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 37 of 50



         (d) Wiwynn increases data throughput of the serial channels in the WiRack 19 Server

              SV302G3 by providing each channel with multiple pairs of differential signal lines;

         (e) Wiwynn conveys encoded address and data bits of a Peripheral Component Interconnect

              (PCI) bus transaction in serial form over the serial channels of the WiRack 19 Server

              SV302G3 to preserve the PCI bus transaction;

         (f) Wiwynn couples the peripheral bridge of the WiRack 19 Server SV302G3 to a mass

              storage device through the LVDS channel; and

         (g) Wiwynn applies power to the computer system of the WiRack 19 Server SV302G3.

         114.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

7 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         115.       As early as around July 17, 2018, and at least as of the filing of this Complaint,

Wiwynn had actual notice of the ’797 patent and the infringement alleged herein.

         116.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-60,

constitute induced infringement of at least claim 7 of the ’797 patent pursuant to 35 U.S.C. § 271(b).

         117.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-60,

constitute contributory infringement of at least claim 7 of the ’797 patent under 35 U.S.C. § 271(c).

         118.       The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

         119.       ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         120.       Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

                                                     37
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 38 of 50



amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT IV
                       INFRINGEMENT OF U.S. PATENT NO. 8,041,873
         121.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

120 of this Complaint in support of its fourth cause of action as though fully set forth herein.

         122.       Pursuant to 35 U.S.C. § 282, the claims of the ’873 patent are presumed valid.

         123.       In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-69

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’873 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         124.       Wiwynn’s direct infringement of the ’873 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series servers as set forth in

paragraphs 41-69 above, which demonstrates infringement of at least claim 77 of the ’873 patent by

showing:

         (a) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series are

              computers;

         (b) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have processing units;

         (c) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have a main memory coupled to the processing unit;

         (d) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have a mass storage device coupled to the processing unit;


                                                      38
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 39 of 50



         (e) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have a low voltage differential signal (LVDS) channel comprising two sets of

              unidirectional, multiple serial bit channels to transmit data in opposite directions for

              communicating an encoded serial bit stream of Peripheral Component Interconnect (PCI)

              bus transaction; and

         (f) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              have a serial communication controller configured to couple to a console wherein the

              computer module is insertable into a slot of the console for guidance to a connector of the

              console for serial data communication.

         125.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

77 of the ’873 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         126.       As early as around July 17, 2018, and at least as of the filing of this Complaint,

Wiwynn had actual notice of the ’873 patent and the infringement alleged herein.

         127.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute induced infringement of at least claim 77 of the ’873 patent pursuant to 35 U.S.C. § 271(b).

         128.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute contributory infringement of at least claim 77 of the ’873 patent under 35 U.S.C. § 271(c).

         129.       The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

         130.       ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.



                                                     39
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 40 of 50



         131.       Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                           COUNT V
                                   INFRINGEMENT OF RE44,468
         132.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

131 of this Complaint in support of its fifth cause of action as though fully set forth herein.

         133.       Pursuant to 35 U.S.C. § 282, the claims of the ’468 patent are presumed valid.

         134.       In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-69

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’436 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         135.       Wiwynn’s direct infringement of the ’468 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series as set forth in paragraphs 41-

69 above, which demonstrates infringement of at least claim 45 of the ’468 patent by showing:

         (a) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers are computers;

         (b) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers have Central Processing Units (CPU) directly connected to a Low Voltage

              Differential Signal (LVDS) channel comprising two sets of multiple, unidirectional, serial

              bit channels to convey an encoded serial bit stream of encoded address and data bits of a

              Peripheral Component Interconnect (“PCI”) bus transaction in opposite directions;


                                                      40
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 41 of 50



         (c) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers have a main memory directly connected to the CPU; and

         (d) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers have a mass storage device coupled to the CPU.

         136.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

45 of the ’468 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         137.       As early as around July 17, 2018, and at least as of the filing of this Complaint,

Wiwynn had actual notice of the ’468 patent and the infringement alleged herein.

         138.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute induced infringement of at least claim 45 of the ’468 patent pursuant to 35 U.S.C. § 271(b).

         139.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute contributory infringement of at least claim 45 of the ’468 patent under 35 U.S.C. § 271(c).

         140.       The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

         141.       ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         142.       Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.




                                                     41
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 42 of 50



                                          COUNT VI
                                   INFRINGEMENT OF RE44,654
         143.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

142 of this Complaint in support of its sixth cause of action as though fully set forth herein.

         144.       Pursuant to 35 U.S.C. § 282, the claims of the ’654 patent are presumed valid.

         145.       In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-60

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’654 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing Accused Servers.

         146.       The Accused Servers made using the methods claimed in the ’654 patent are not trivial

or nonessential components of other products and are not materially changed by subsequent

processes.

         147.       Wiwynn’s direct infringement of the ’654 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 as set forth in paragraphs 41-60 above, which demonstrate that to manufacture the

WiRack 19 Server SV302G3, Wiwynn performs the following actions, which results in direct

infringement of at least claim 14 of the ’654 patent upon importation and/or sale of the WiRack 19

Server SV302G3 in the United States:

         (a) the WiRack 19 Server SV302G3 is a computer;

         (b) the WiRack 19 Server SV302G3 has a Central Processing Unit (CPU) directly connected

              to a peripheral bridge on a printed circuit board of a computer;

         (c) the WiRack 19 Server SV302G3 directly connects a first Low Voltage Differential Signal

              (LVDS) channel directly to the peripheral bridge on the printed circuit board, the first

              LVDS channel comprising two unidirectional, serial channels that transmit data in


                                                      42
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 43 of 50



              opposite directions;

         (d) the WiRack 19 Server SV302G3 has a connector for the computer for connection to a

              console;

         (e) the WiRack 19 Server SV302G3 has a second LVDS channel to couple to the console

              through the connector, the second LVDS channel comprising two unidirectional, serial

              channels that transmit data in opposite directions;

         (f) the WiRack 19 Server SV302G3 conveys encoded address and data bits of a Peripheral

              Component Interconnect (PCI) bus transaction in serial form over the first LVDS channel

              and the second LVDS channel to preserve the PCI bus transaction; and

         (g) the WiRack 19 Server SV302G3 enables the PCI bus transaction to be conveyed serially

              through the second LVDS channel to the console to improve peripheral data

              communication speed between the computer and the console.

         148.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

14 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         149.       As early as around July 17, 2018, and at least as of the filing of this Complaint,

Wiwynn had actual notice of the ’654 patent and the infringement alleged herein.

         150.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-60,

constitute induced infringement of at least claim 14 of the ’654 patent pursuant to 35 U.S.C. § 271(b).

         151.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-60,

constitute contributory infringement of at least claim 14 of the ’654 patent under 35 U.S.C. § 271(c).

         152.       The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

                                                     43
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 44 of 50



         153.       ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         154.       Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                          COUNT VII
                                   INFRINGEMENT OF RE46,947
         155.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

154 of this Complaint in support of its seventh cause of action as though fully set forth herein.

         156.       Pursuant to 35 U.S.C. § 282, the claims of the ’947 patent are presumed valid.

         157.       In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-69

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’947 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         158.       Wiwynn’s direct infringement of the ’947 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series as set forth in paragraphs 41-

69 above, which demonstrates infringement of at least claim 54 of the ’947 patent by showing:

         (a) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers are computers;

         (b) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers have a central processing unit (CPU) comprising an interface controller;




                                                      44
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 45 of 50



         (c) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers have a first low voltage differential signal (LVDS) channel directly extending from

              the interface controller, the first LVDS channel comprising two unidirectional, serial bit

              channels to convey data in opposite directions, wherein each serial bit channel comprises

              four or more differential signal pairs;

         (d) the WiRack 19 Server SV302G3 and WiRack21 Storage ST7000G2/SV7000G2 Series

              servers have a second LVDS channel coupled to a connector, comprising two sets of

              unidirectional, serial bit channels to convey data in opposite directions; and

         (e) wherein the first LVDS channel conveys an encoded serial bit stream of address and data

              bits of a Peripheral Component Interconnect (“PCI”) bus transaction.

         159.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

54 of the ’947 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         160.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute induced infringement of at least claim 54 of the ’947 patent pursuant to 35 U.S.C. § 271(b).

         161.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute contributory infringement of at least claim 54 of the ’947 patent under 35 U.S.C. § 271(c).

         162.       The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

         163.       ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         164.       Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

                                                        45
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 46 of 50



amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT VIII
                       INFRINGEMENT OF U.S. PATENT NO. 7,676,624
         165.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

164 of this Complaint in support of its eighth cause of action as though fully set forth herein.

         166.       Pursuant to 35 U.S.C. § 282, the claims of the ’624 patent are presumed valid.

         167.       In view of the foregoing facts and allegations, including paragraphs 14-40 and 41-69

above, Wiwynn has directly infringed and continues to directly infringe one or more claims of the

’624 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         168.       Wiwynn’s direct infringement of the ’624 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary WiRack 19

Server SV302G3 (for example, and without limitation, when combined with the WiRack 19

SR2000G2 Series) and the WiRack21 Storage ST7000G2/SV7000G2 Series (for example, and

without limitation, when combined with the WiRack 21 SR1000G2 Series) as set forth in paragraphs

41-69 above, which demonstrates infringement of at least claim 11 of the ’624 patent by showing:

         (a) The WiRack 19 Server SV302G3 (for example, and without limitation, when combined

              with the WiRack 19 SR2000G2 Series) and the WiRack21 Storage ST7000G2/SV7000G2

              Series (for example, and without limitation, when combined with the WiRack 21

              SR1000G2 Series) Series servers are a computer system;

          (b) the WiRack 19 Server SV302G3 (for example, and without limitation, when combined

                with    the   WiRack     19    SR2000G2      Series)   and    the   WiRack21       Storage

                ST7000G2/SV7000G2 Series (for example, and without limitation, when combined with


                                                      46
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 47 of 50



               the WiRack 21 SR1000G2 Series) servers comprise a console comprising a first coupling

               site and a second coupling site, each coupling site comprising a connector; the console

               being an enclosure housing each coupling site;

          (c) the WiRack 19 Server SV302G3 (for example, and without limitation, when combined

               with    the   WiRack     19    SR2000G2       Series)   and    the   WiRack21       Storage

               ST7000G2/SV7000G2 Series (for example, and without limitation, when combined with

               the WiRack 21 SR1000G2 Series) servers comprise a plurality of computer modules, each

               computer module coupled to one of the coupling sites through the connector, and

               comprising a processing unit, a main memory coupled to the processing unit;

          (d) the WiRack 19 Server SV302G3 (for example, and without limitation, when combined

               with    the   WiRack     19    SR2000G2       Series)   and    the   WiRack21       Storage

               ST7000G2/SV7000G2 Series (for example, and without limitation, when combined with

               the WiRack 21 SR1000G2 Series) servers each comprise an interface controller coupled

               to a differential signal channel comprises two sets of unidirectional low voltage serial bit

               channels in opposite directions transmitting encoded PCI bus transaction data;

          (e) wherein each of the computer modules of the WiRack 19 Server SV302G3 (for example,

               and without limitation, when combined with the WiRack 19 SR2000G2 Series) and the

               WiRack21 Storage ST7000G2/SV7000G2 Series (for example, and without limitation,

               when combined with the WiRack 21 SR1000G2 Series) operates fully independent of

               each other; and

          (f) wherein the interface controller couples to the console of the WiRack 19 Server SV302G3

               (for example, and without limitation, when combined with the WiRack 19 SR2000G2

               Series) and the WiRack21 Storage ST7000G2/SV7000G2 Series (for example, and

               without limitation, when combined with the WiRack 21 SR1000G2 Series) through the

                                                     47
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 48 of 50



                differential signal channel for data communication, through the connector of the coupling

                site.

         169.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

11 of the ’624 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         170.       As early as around July 17, 2018, and at least as of the filing of this Complaint,

Wiwynn had actual notice of the ’624 patent and the infringement alleged herein.

         171.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute induced infringement of at least claim 6 of the ’624 patent pursuant to 35 U.S.C. § 271(b).

         172.       Wiwynn’s actions as alleged herein, including those alleged in paragraphs 41-69,

constitute contributory infringement of at least claim 6 of the ’624 patent under 35 U.S.C. § 271(c).

         173.       The above-described acts of direct and induced infringement committed by Wiwynn

have irreparably harmed ACQIS and ACQIS’ licensees, and will continue to irreparable harm ACQIS

and ACQIS’ licensees unless enjoined.

         174.       ACQIS is entitled to recover all damages sustained as a result of Wiwynn’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         175.       Wiwynn’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                     JURY TRIAL DEMANDED
         ACQIS LLC, hereby demands a trial by jury on all claims and issues so triable.




                                                     48
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 49 of 50



                                        PRAYER FOR RELIEF
         WHEREFORE, Plaintiff ACQIS LLC respectfully requests that this Court grant the following

relief to ACQIS LLC:

         A.         enter judgment that Wiwynn has infringed, both directly and indirectly, one or more

claims of each of the ACQIS Patents and continues to infringe those claims through (1) the

manufacture, use, offering to sale, and/or sale in the United States, and/or the importation into the

United States, of infringing computer products; (2) the practice of claimed methods of the ACQIS

Patents by using and/or testing computer products in the United States; (3) the importation into the

United States of computer products made abroad using ACQIS’s patented processes; and (4) the

inducement of third parties to engage in, and/or contributing to the engagement of third parties in, the

activity described above with knowledge of the ACQIS Patents and of the third parties’ infringing

actions;

         B.         enter judgment that such infringement is willful;

         C.         enter judgment awarding ACQIS monetary relief pursuant to 35 U.S.C. § 284 in an

amount adequate to compensate for Wiwynn’s infringement of the ACQIS Patents to be determined

at trial, but not less than a reasonable royalty, awarding ACQIS all pre- and post-judgment interest

and costs, and awarding ACQIS enhanced damages for Wiwynn’s willful infringement of the ACQIS

Patents;

         D.         enter an order that Wiwynn pay to ACQIS ongoing royalties in an amount to be

determined for any infringement occurring after the date that judgment is entered;

         E.         enter an order, pursuant to 35 U.S.C. § 285, declaring this an exceptional case and

awarding to ACQIS its reasonable attorneys’ fees; and

         F.         enter an order awarding to ACQIS such other and further relief, whether at law or in

equity, that this Court seems just, equitable, and proper.

                                                      49
4823-7953-0700\6
                   Case 6:20-cv-00968 Document 1 Filed 10/15/20 Page 50 of 50



Dated: October 15, 2020                             Respectfully submitted,

                                                    By: /s/ Paige Arnette Amstutz
                                                    Paige Arnette Amstutz
                                                    Texas State Bar No. 00796136
                                                    SCOTT, DOUGLASS & MCCONNICO, LLP
                                                    303 Colorado Street, Suite 2400
                                                    Austin, TX 78701
                                                    Telephone: (512) 495-6300
                                                    Facsimile: (512) 495-6399
                                                    pamstutz@scottdoug.com


                                                    Case Collard (WDTX Admission pending
                                                    and pro hac vice pending)
                                                    Colo. Reg. No. 40692
                                                    Gregory S. Tamkin (pro hac vice pending)
                                                    Colo. Reg. No. 27105
                                                    DORSEY & WHITNEY LLP
                                                    1400 Wewatta Street, Suite 400
                                                    Denver, CO 80202
                                                    Telephone: (303) 629-3400
                                                    Facsimile: (303) 629-3450
                                                    Email: collard.case@dorsey.com
                                                    Email: tamkin.greg@dorsey.com

                                                    Stefan Szpajda (Admitted)
                                                    WA State Bar No. 50106
                                                    DORSEY & WHITNEY LLP
                                                    Columbia Center
                                                    701 Fifth Avenue, Suite 6100
                                                    Seattle, WA 98104
                                                    Telephone: (206) 903-8800
                                                    Facsimile: (206) 902-8820
                                                    Email: szpajsa.stefan@dorsey.com

                                                    Attorneys for Plaintiff ACQIS LLC




                                               50
4823-7953-0700\6
